DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of the Claims
Claims 1, 3, 13-15 and 17-18 are pending in the application.  Claims 2, 4-12, 16 and 19-20 have been cancelled.
Amendments to claims 1, 15 and 18, filed on 2/3/2021, have been entered in the above-identified application. 

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sander (US PGPUB 2006/0161160).

Regarding claim 1, Sander teaches a tissue repair device comprising a linking member that can be fabricated from the same bioresorbable materials and/or nonresorbable materials used for fabricating anchoring members ([0052] and [0054]).  Sander teaches that the various fibers or filaments can be woven, braided or knitted together to form the linking member (an interdependent mesh structure as claimed) ([0059] and [0061]).  

Sander teaches that the bioabsorbable polymers include those derived from polyglycolic acid, glycolide, lactic acid, lactide, dioxanone, e-caprolactone, trimethylene carbonate, polyethylene oxide, etc., and various combinations of these and related monomers ([0051]-[0052] and [0037]).  

Sander also teaches that non-absorbable materials which are especially suitable for fabricating the anchoring member or linking member of the invention device include silk, polyamides, polyesters such as polyethylene terephthalate, polyacrylonitrile, polyethylene, polypropylene, silk, cotton and linen ([0055]).  Sander teaches it is preferred to employ a material which is also elastic, i.e., a polymeric material which in filamentous form exhibits a relatively high degree of reversible extensibility, e.g., an elongation at break of a least about 30 percent, preferably at least about 40 percent and more preferably at least about 50 percent ([0055]-[0056]).





Claim Rejections - 35 USC § 103


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sander (US PGPUB 2006/0161160), as applied to claim 1 above, further in view of Shalaby '848 (US PGPUB 2008/0119848). 

Regarding claim 3, Sander remains as applied above.

Sander does not explicitly disclose wherein said absorbable fiber and nonabsorbable fiber are co-knit using different knit patterns, and wherein the knit pattern of the non-absorbable 

However, Shalaby ‘848 teaches a General Method for Composite Mesh Construction Composition consisting of yarns A and B of which yarn A is biostable and yarn B is biodegradable, wherein each pattern was knitted using a composite construction made from two individual patterns that coexist in one mesh ([0087]).  Shalaby ‘848 teaches examples wherein a biostable Yarn A is knitted in a 2 bar sand-fly net pattern and a biodegradable yarn B is knitted in a 2 bar marquisette pattern, and Shalaby ‘848 generally teaches that the warp-knitted constructs eventually transition the load-bearing function to the biostable yarn B, wherein a transition occurs from initial high load-bearing properties to a moderately strong and more compliant implant (see especially [0087]-[0088] of Example 13, and [0017] lines 30-56). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the biostable and biodegradable yarns of Sander with two individual patterns that coexist in one mesh, such as a 2 bar sand-fly net pattern and a 2 bar marquisette pattern, in order to obtain a knitted construct that initially provides shared load-bearing properties between absorbable and biostable yarns and eventually transitions the load-bearing function to the biostable yarn, for use in tissue repair and engineering, as taught by Shalaby ‘848 (see [0088] of Example 13, and [0017] lines 30-56).



Claims 13-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sander (US PGPUB 2006/0161160), as applied to claim 1 above, further in view of Datta et al. (US 2010/0318108)

Regarding claims 13-14, Sander remains as applied above.  

Sander does not explicitly disclose wherein the mesh further comprises a radio-opaque and/or ultrasound-opaque additive in an amount that renders said polymeric mesh detectable by a radioscope or ultrasound device.

However, Datta teaches a composite implantable device (e.g. a “mesh” or a “composite mesh device”) comprising a biodurable reticulated elastomeric matrix and a support structure that may be a polymeric surgical mesh, such as for use in orthopedic applications (Abstract, [0172]-[0173], [0241], [0297]).  Datta teaches that the implantable device can be rendered radio-opaque, for example, by adhering to, covalently bonding to and/or incorporating into the elastomeric matrix itself particles of a radio-opaque material ([0272]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the tissue repair device of Sander with radio-opaque additives in order to render the device radio-opaque and to thereby facilitate in vivo imaging, as suggested by Datta (see Abstract and [0272]; also [0041] and [0279]).

Regarding claims 15 and 17-18, modified Sander remains similarly as applied above to claims 1 and 13-14, teaching a coated polymeric mesh and a radio-opaque and/or ultrasound-opaque additive.  Datta further teaches knitted mesh densities such as 50-58 g/m2 or 46-54 g/m2 ([0188]-[0202], esp. [0200] and [0330]).  In addition, or in the alternative, Datta teaches a bulk density range and a thickness range for the implantable device that corresponds to area weights overlapping with the claimed range, as calculated by the examiner ([0094], [0181]-[0182])

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the tissue repair device of modified Sander with a mesh density in 2 (or encompassing a range of 50-58 g/m2) in order to obtain a knitted flexible mesh with well-defined apertures that can be cut into virtually any shape while retaining good edge integrity and fabric strength for use in orthopedic applications for the repair, reconstruction, regeneration, augmentation and/or gap interposition of tendons, ligaments, cartilage, meniscus, spinal discs or any mixture thereof, as suggested by Datta ([0188]-[0202], esp. [0200] and [0330]; also [0094], [0181]-[0182] and [0297]).  


Response to Arguments

Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.  

Contention (1): Applicant contends that the disclosure of Shalaby is not mentioned by Shalaby as being applicable to other polymers (besides yarn A and yarn B) and likewise Sander is silent about Applicant's claimed polymers and whether they behave like the Yarn A and Yarn B of Shalaby.

Regarding this contention, the examiner notes Sander and Shalaby are both directed to knitted composites that can be made from combinations of bioresorbable materials and nonresorbable fibers, for use in tissue repair and tissue engineering applications.  For instance, Shalaby is directed to absorbable/biodegradable, fibrous composite constructs includes different combinations of biostable and absorbable/biodegradable yarns assembled as initially interdependent, load-bearing components, transitioning to exhibit independent functional properties during in vivo end-use (Abstract).  In the examiner’s view, Shalaby teaches at least two examples of knitted composite constructions that provide such properties, including a General Method for Composite Mesh Construction-Composition consisting of yarns A and B of 

Contention (2): Applicant contends that Datta is directed to a reticulated elastomeric matrix comprising a network of cells which forms a three-dimensional spatial structure, where the cells communicate and connect to each other via the open-celled pores contained within the cells, that this is not a structure taught or suggested by Sander, and that, therefore, one of ordinary skill in the art would not be motivated to create the combination suggested by the Examiner, since there is no reasonable expectation of success.

Regarding this contention, the examiner notes that the rejection over Sander in view of Datta is based on modifying the tissue repair device of Sander with radio-opaque additives in order to render the device radio-opaque and to thereby facilitate in vivo imaging, as suggested by Datta.  Datta is similar to Sander in that Datta is directed to fibrous composites for use in orthopedic and tissue repair/engineering applications ([0036]-[0037]).  Datta is not particularly limited with regard to pore size, and teaches (for instance) that in an embodiment the average diameter or other largest transverse dimension of pores if at least about 10 μm, and in another embodiment the average diameter or other largest transverse dimension of pores is not greater than about 20 μm ([0074]-[0077]).  In comparison to Datta, Sander is directed to flexible knitted members that can be tubular in shape and are partially degradable and would become more porous as degradation occurs.  Thus, in the examiner’s view, there would have been a .  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Planck (US 2004/0029478 A1) teaches a flat implant with overlapping textile structures that can be constructed with different knitting constructions (Abstract and [0014]-[0017]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789